696 N.W.2d 790 (2005)
Charles H. SCHULENBURG, Respondent,
v.
CORN PLUS and Self-Insured/ASU Risk Management Services, Relators, and
Fortis Benefits Insurance Co., Intervenor.
No. A05-453.
Supreme Court of Minnesota.
May 25, 2005.
Matthew T. Nielsen, Scott, Nielsen & Bentz, P.A., Fairmont, MN, for Charles H. Schulenburg, Respondent.
Charles E. Gillin, Thomas J. Misurek, Jardine, Logan & O'Brien, P.L.L.P., Lake Elmo, MN, for Corn Plus, Relator/ASU Risk Management Services, Relator.
Mike Hatch, Attorney General, Rory H. Foley, Assistant Attorney General, St. Paul, MN, for Minnesota Department of Labor and Industry, Amicus.
Timothy J. Schumann, Lindner & Marsack, S.C., Milwaukee WI, for Intervenor.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed February 8, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary disposihave *791 no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case). We conclude that the treatment parameters provided in Minn. R. 5221.6020, subp. 2, do not apply to treatment provided while the employer is contesting liability, including all appeals. But our affirmance of the compensation judge's order that the employer pay for IDET procedures is limited to such procedures provided prior to the date of this order. Our order does not preclude the employer from objecting to IDET procedures provided after the date of this order.
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Sam Hanson
Associate Justice